ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
The Boeing Company                         )             ASBCA No. 62337
                                           )
Under Contract No. N00019-12-C-0112 et al. )

APPEARANCES FOR THE APPELLANT:                          Scott M. McCaleb, Esq.
                                                        George E. Petel, Esq.
                                                         Wiley Rein LLP
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         Arthur M. Taylor, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Kara M. Klaas Esq.
                                                         Trial Attorney
                                                         Defense Contract Management Agency
                                                         Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: April 3, 2020



                                                  JOHN J. THRASHER
                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62337, Appeal of The Boeing
Company, rendered in conformance with the Board’s Charter.

       Dated: April 3, 2020


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals